Exhibit This SUBORDINATION AGREEMENT (this “Agreement”), dated as of July 15, 2008, is among MRU Holdings, Inc., a Delaware corporation (the “Company”), Professional Investments of America, LLC (the “Subordinated Creditor”), the Buyers (as defined in the Purchase Agreement described below), and Viking Asset Management, LLC, a California limited liability company, in its capacity as collateral agent for itself and for the Buyers (including any successor agent, hereinafter, the “Collateral Agent”). R E C I T A L S A.Company has executed and delivered to the Buyers those certain secured senior notes dated as of October 19, 2007 (as any of the same may be amended, supplemented, restated or modified and in effect from time to time, the “Note”).The Note was issued pursuant to that certain Securities Purchase Agreement dated as of October 19, 2007 (as the same has been and hereafter may be amended, modified, supplemented or restated, the “Purchase Agreement”) by and among the Company and Buyers, and pursuant to which the Buyers have made certain loans (“Loans”) to the Company. B.Each of Embark Corp., a Delaware corporation, Embark Online, Inc., a Delaware corporation, Goto College Holdings Inc., a Delaware corporation, iempower, Inc., a Delaware corporation, MRU Originations, Inc., a Delaware corporation and MRU Universal Guaranty Agency, Inc., each such entity, together with each other person or entity who becomes a party to the Guaranty (as defined herein) by execution of a joinder in the form of Exhibit A attached thereto, is referred to individually as a “Viking Guarantor,” and collectively as the “Viking Guarantors”) have executed a Guaranty dated as of October 19, 2007 (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Guaranty”) in favor of the Collateral Agent in respect of Company’s obligations under the Purchase Agreement and the Note. C.The Company and the Subordinated Creditor have entered into a promissory note and a Note and Warrant Purchase Agreement, dated as of even date herewith,pursuant to which, among other things, the Subordinated Creditor has extended credit to the Company in the aggregate original principal amount of Six Hundred Thousand Dollars ($600,000) (as it may be amended, supplemented, restated or otherwise modified from time to time as permitted hereunder and including any note issued in exchange or substitution therefor, the “Subordinated Note”), and pursuant to which the Company has agreed that: 1) to the extent the Company issues and sells equity securities (the “Equity Securities”) pursuant to an equity financing (including the issuance of Equity Securities upon the conversion or exchange of debt securities (the “Automatically ConvertingDebt Securities”) issued after the date hereof in connection with such equity financing) in which the Company closes a total commitment of at least Seventy Five Million Dollars ($75,000,000) (inclusive of the consideration received for the issuance of the Company’s Series B-2 Convertible Preferred Stock and all other securities that convert into Equity Securities) in gross proceeds and 60% of such gross proceeds (at least $45,000,000) is attributable to one investor or a group of related investors(a “Qualifying Financing”), then: a. upon the issuance of the Automatically Converting Debt Securities, if any, the Company shall, exclusively with net proceeds received from the sale of the Automatically Converting Debt Securities ("Debt Proceeds"), · first, redeem Five Million Six Hundred Thousand Dollars ($5,600,000) in principal amount of the Note pursuant to the terms of the Note (the “Required Redemption”), · second, to the extent there remain Debt Proceeds therefor, pay the holders of the Twelve Million Seven Hundred Fifty Thousand in principal amount of promissory notes issued by the Company on July 10, 2008 (the “July 10, 2008 Promissory Notes”), which notes are subject to a subordination agreement among such holders and the parties hereto (other than the Subordinated Creditor) that is comparable to this Agreement, the outstanding principal amount of the July 10, 2008 Promissory Notes together with accrued but unpaid interest thereon, pro rata based on the outstanding principal amount of each July 10, 2008 Promissory Note, and · third, to the extent there remain Debt Proceeds therefor, pay the outstanding principal amount of the Subordinated Note together with accrued but unpaid interest thereon; b. upon the issuance of the Equity Securities and after consummation of the Required Redemption (to the extent the Required Redemption was not consummated pursuant to the immediately preceding clause a.), the outstanding principal amount of the Subordinated Note, together with accrued but unpaid interest thereon, may, to the extent not paid pursuant to the immediately preceding clause a., be repaid in full (the Required Redemption and the payments thereafter of principal and interest on the Subordinated Note and the July 10, 2008 Promissory Notes as described in this clause b. and clause a. immediately above, following a Qualifying Financing, shall collectively be referred to herein as the “Subordinated Note Prepayment”) in each case in accordance with the terms of the Subordinated Note, as in effect on the date hereof, without amendment or modification hereafter, unless such amendment is agreed to in writing by the Collateral Agent. In addition, in connection with the issuance of the Subordinated Note, the Company has issued to the Subordinated Creditor a warrant to purchase in the aggregateshares of the Company's common stock, par value $0.001 per share (the "Common Stock"), at a per share exercise price of $1.83 (the "Warrant"). NOW, THEREFORE, in reliance upon this Agreement, and as required by the terms of the Purchase Agreement, and for other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the parties hereto hereby agree as follows: 2 1.Definitions.All capitalized terms used but not elsewhere defined in this Agreement shall have the respective meanings ascribed to such terms in the Purchase Agreement and the Note. The following terms shall have the following meanings in this Agreement: Buyersshall mean holders of Senior Indebtedness including, without limitation, any holder of any Senior Indebtedness after the consummation of any Permitted Refinancing. Enforcement Action is defined in subsection 2.7. Loan Documents means the collective reference to the Purchase Agreement and the Note, the Security Agreement, the Guaranty and each of the other agreements to which the Company or any Viking Guarantor is a party or is bound in connection with the transactions contemplated under the Purchase Agreement and the Note. Paid in Full or Payment in Full shall mean the indefeasible payment in full in cash of all Senior Indebtedness and termination of all commitments to lend under the Loan Documents and Permitted Refinancing Loan Documents. Permitted Refinancing means any refinancing of the Senior Indebtedness. Permitted Refinancing Loan Documents means any and all agreements, documents and instruments executed in connection with a Permitted Refinancing of Senior Indebtedness. Proceeding is defined in subsection 2.3. Senior Indebtedness shall mean the obligations, liabilities and other amounts owed under the Purchase Agreement, the Note or any other Loan Document including all interest, fees, expenses, indemnities and enforcements costs, whether before or after the commencement of a Proceeding and without regard to whether or not an allowed claim, and all obligations and liabilities incurred with respect to Permitted Refinancings, together with any amendments, restatements, modifications, renewals or extensions of any thereof. Subordinated Creditor shall mean the “Subordinated Creditor” that is a signatory to this Agreement and any other holder of the Subordinated Note or any other Subordinated Indebtedness from time to time as permitted hereunder. Subordinated Default shall mean a default in the payment of the Subordinated Indebtedness, or performance of any term, covenant or condition contained in the Subordinated Indebtedness Documents or the occurrence of any event or condition, which default, event or condition permits the Subordinated Creditor to accelerate or demand payment of all or any portion of the Subordinated Indebtedness. Subordinated Default Notice shall mean a written notice to Collateral Agent pursuant to which Collateral Agent is notified of the existence of a Subordinated Default, which notice incorporates a reasonably detailed description of such Subordinated Default. 3 Subordinated Indebtedness shall mean all of the obligations of the Company to the Subordinated Creditor evidenced by the Subordinated Note and all other amounts now or hereafter owed by the Company to the Subordinated Creditor pursuant to the Subordinated Indebtedness Documents. Subordinated Indebtedness Documents shall mean the Subordinated Note and all other documents and instruments evidencing or pertaining to any portion of the Subordinated Indebtedness, as amended, supplemented, restated or otherwise modified from time to time as permitted hereunder. 2.
